ACCEPTED
                                                                                                   14-14-00412-CV
                                                                                     FOURTEENTH COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                              3/19/2015 8:09:24 AM
                              Thomas W. McQuage                                                CHRISTOPHER PRINE
                                                                                                            CLERK
                                       ATTORNEY AT LAW
619 8rh Ave. N.                                                                     P. O. Box 16894
Texas City, TX 77590                                                       Galveston, TX 77552-6894
PH (409) 945-9700                                                                 PH (409)762-1104
FAX (409) 945-3846                                                              FAX (409) 762-4005
                                                                                  FILED IN
                                                                           14th COURT OF APPEALS
                                         March 19, 2015                       HOUSTON, TEXAS
                                                                           3/19/2015 8:09:24 AM
Christopher A. Prine, Clerk                                                CHRISTOPHER A. PRINE
14th Court of Appeals                                                               Clerk
301 Fannin St., Room 245
Houston, TX. 77002

        Re:     Cause No.14-14-412-CV; Joseph Peine v. HIT Services, L.P., et al.


Dear Mr. Prine:

       This case is set for oral argument on Thursday, March 26, 2015. By this letter, I notify
the Court that I will be presenting argument on behalf of the Appellant, Joseph Peine.


                                                            Yours truly,

                                                            /s/Thomas W. McQuage